COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: WALMART, INC. AND WAL-                   §          No. 08-20-00191-CV
 MART STORES TEXAS, LLC,
                                                 §      AN ORIGINAL PROCEEDING
                      Relators.
                                                 §           IN MANDAMUS

                                                 §

                                            §
                                          ORDER

       The Court has considered Relators’ petition for writ of mandamus and is of the opinion

that the case should be set for submission with oral argument. A submission date has not yet

been determined.    The parties will be provided with advanced notice of the setting.    See

Tex.R.App.P. 39.8

       IT IS SO ORDERED this 16th day of December, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.